Citation Nr: 0947268	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for a skin disorder to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1968 
to March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
De4s Moines, Iowa.  

In March 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a bilateral knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, 
his exposure to herbicides during service is presumed.  

2.  A chronic skin disorder did not have its onset during 
service and is not related to any in-service disease or 
injury, including presumed exposure to Agent Orange. 


CONCLUSION OF LAW

A skin disorder to include as due to exposure to herbicides 
was not incurred in or aggravated by active service, and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify on the issue decided below was 
satisfied by way of a letter sent to the Veteran in October 
2006 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue decided below. .  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in March 2009.  Next, a specific VA 
medical opinion pertinent to the issue was obtained.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Skin Condition Due to Exposure to Herbicides

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of postservice 
continuity of the same symptomatology; and (3) competent 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b).  Groves v. 
Peake 524 F. 3d 1306 (2008).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975."  Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, Type II, and chronic 
lymphocytic leukemia. 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the Veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 3.307(a) 
(6) (ii).

Even if a Veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the Veteran served in Vietnam, the Board will concede 
his exposure to Agent Orange.  And, the record reflects 
diagnoses of tinea versicolor on examination by VA in 2007, 
as well as eczema, and keatosis pilaris on VA outpatient 
treatment in November 2007.  Therefore, the Board concedes 
the existence of current skin disability.  However, review of 
the record reveals the Veteran has not been diagnosed with a 
skin disorder for which presumptive connection is available 
based upon herbicide exposure.

Based upon the foregoing, the Board finds the preponderance 
of the evidence shows the Veteran has not been diagnosed with 
a skin disorder for which presumptive service connection is 
available based upon exposure to Agent Orange or other 
herbicide(s). As noted above, the Secretary of Veterans 
Affairs has determined there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. Therefore, 
the Board finds that service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a) (6), given the Veteran's specific diagnoses.

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The service treatment records show that the Veteran received 
treatment for a boil between the legs, cellulitis, acne, and 
chancroid; the presence of a skin disorder was not noted on 
separation in March 1970.  The Veteran himself denied a 
history of any skin diseases, growths, cysts, or tumors, and 
clinical evaluation of his skin was normal.  The records show 
an initial diagnosis of a skin condition in February 2007 on 
VA examination, at which time the Veteran was diagnosed with 
tenia versicolor.  Moreover, no medical professional has 
provided competent medical evidence linking any skin 
condition to any aspect of his active service, to include his 
presumed exposure to herbicides in service.  The February 
2007 VA examiner noted that the Veteran's tinea versicolor 
was not related to Agent Orange exposure, was not documented 
in the service treatment records and was not likely related 
to accident, illness, or injury while on active duty.  This 
medical opinion stands uncontradicted in the record.  The 
opinion was based upon review of the claims file and a 
physical examination.    Thus, it is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There 
is no competent medical evidence of a nexus between service 
and the current skin disorders.  

Here, other than the Veteran's contentions, there is nothing 
in the record to show that the Veteran's skin disorder is 
related to his military service.  The Board acknowledges that 
the Veteran is competent to give evidence about symptoms that 
he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board recognizes the Veteran's contentions that his 
current skin disorder is related to service, including due to 
exposure to herbicides.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records show that while he was treated during 
service for skin complaints, at separation no skin disorder 
was noted on examination or by history, and post-service 
treatment records show no complaints, symptoms, findings or 
diagnoses associated with a skin disorder for over 30 years 
following service.  Additionally there is no competent 
medical evidence linking the current disorder to the 
Veteran's service.  While the Veteran is contending that he 
has had continuity of symptomatology since service (see, 
hearing testimony in July 2009), as noted previously, there 
is nothing in the record to show treatment for at service 
separation or after service until 2007.  This evidence 
clearly outweighs the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a skin 
disorder that is related to service are not competent.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Veteran's claim for service connection is 
denied.  In summary, the Board finds the Veteran does not 
have a skin disorder for which presumptive service connection 
based upon herbicide exposure may be granted, and there is no 
competent evidence of record directly relating his current 
skin disorder to his military service.  Therefore, based upon 
the reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for a skin 
disorder, claimed as due to herbicide exposure, and the 
benefit-of-the-doubt doctrine is not for application. See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a skin disorder to include as due to 
exposure to herbicides is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for PTSD.  The record 
shows that in VA outpatient treatment, he has been diagnosed 
with PTSD.  It appears that some of his personnel records are 
in the file and there is a notation of the Veteran's 
participation in the TET counteroffensive.  The RO determined 
in December 2006, that the information required to 
corroborate the Veteran's stressful events was insufficient 
to send to the JSRRC and insufficient to allow for a 
meaningful search of NARA records because the Veteran did not 
provide sufficient information about his stressors.  It is 
noted that the Veteran reported stressors in May 2006 of 
fighting with the 25th Infantry for his first three months in 
Vietnam; guarding an air strip on the Ho Chi Minh Trail when 
it was bombed; being bombed when stationed at Tay Ninh when 
it was bombed; and being around Napalm bombings daily.  In 
October 2006, the Veteran stated that he was assigned to the 
22nd Infantry and there were firefights every night; he was 
shot at when going to the Black Virgin Mountain he was 
ambushed; and his unit was bombed and rocketed every day and 
night.  

At his hearing before the undersigned, the Veteran provided 
more specific detail regarding his stressors.  He reported 
that when he first arrived in Vietnam he was in Long Binh for 
a few days and then went to Tan An where he remained a year.  
His DD 214 shows that he served in Vietnam from March 18, 
1969 to March 12, 1970.  He stated that he was assigned to 
the 588th Combat Engineers as well as the 1st Cav, 25th 
Infantry.  He stated that he had to supply the 25th Cav.  He 
also testified that two servicemen were blown out of their 
helicopter in September 1969 at Cu Chi.  He reported that 
many incidents occurred while he was at Cu Chi.  This 
information was not available at the time of the RO's first 
attempt to confirm his stressors.  Therefore, another attempt 
should be made to confirm the stressors.  

It is noted that in Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Veteran in that case, who had a non-combat 
military occupational specialty (MOS), claimed that he was 
exposed to rocket attacks while stationed at Da Nang.  
Records for the Veteran's unit corroborated the Veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims (Court) in that case determined that the 
Veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the Veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128- 29.

The Veteran seeks service connection for a bilateral knee 
disorder.  He has a current diagnosis of degenerative joint 
disease of the knees.  He contends that during service in 
Vietnam while under attack, he had to jump from a truck and 
he injured his knees.  He testified that he has continued to 
have problems with his knees since that time.  He stated that 
after he got out of service, he went to private doctors for 
his knee complaints.  He identified a Dr. Samon and a Dr. 
Pena as having provided him treatment.  Complete information 
concerning this post-service treatment has not been provided.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim for a bilateral knee 
disorder.  Specifically, in contacting 
the Veteran, the RO must request that the 
Veteran provide authorization such that 
the RO may attempt to obtain the private 
treatment records from Dr. Samon and Dr. 
Pena.  Based on the Veteran's response, 
the RO must attempt to procure copies of 
all records from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Contact NPRC and obtain the Veteran's 
complete 201 file.  The contact JSRRC or 
other appropriate source and request 
supporting evidence of the claimed 
stressors as provided by the Veteran.  If 
additional information is needed to 
complete this request, such as dates, 
etc., the Veteran should be so advised of 
the specific information needed.  The 
claimed stressors include those noted 
above.  

3.  If any of the Veteran's stressors are 
verified, afford the Veteran a VA 
psychiatric examination to determine 
whether he suffers from a current 
psychiatric disability, including PTSD 
that is related to service.  The claims 
file including a copy of this remand must 
be made available to, and be reviewed by, 
the examiner.  The examiner should note 
such review in the examination report.  

The examiner should diagnose all current 
psychiatric disorders.  Provide a full 
multi-axial diagnosis and specifically 
state whether or not each criterion for a 
diagnosis of PTSD is met pursuant to DSM-
IV and specify upon what stressor the 
diagnosis is based from the Veteran's 
service.  If the diagnosis is based on a 
non-service stressor, the examiner should 
so state.

For any psychiatric disorder diagnosed, 
the examiner should opine as to whether 
it is as likely as not (50 percent or 
more probability) that each psychiatric 
disorder, to include PTSD, was incurred 
in or aggravated by the Veteran's 
service, or was present during his 
service.  Complete rationale must be 
provided.  

4.  Following completion of the above, 
the claims should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


